


110 HRES 1045 IH: Recognizing the paramount need to address

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1045
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Mr. McGovern (for
			 himself and Mr. Daniel E. Lungren of
			 California) submitted the following resolution; which was referred
			 to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the paramount need to address
		  the threat of international terrorism and protect the global security of the
		  United States by reducing the number and accessibility of nuclear weapons and
		  preventing their proliferation, and directing a portion of the resulting
		  savings towards child survival, hunger, and universal education, and calling on
		  the President to take action to achieve these goals.
	
	
		Whereas the United States and the Russian Federation have
			 in the past entered into arms control treaties providing for reductions of
			 several thousand nuclear delivery systems, including the Strategic Arms
			 Reduction Treaty of 1991 (START I) and the Intermediate Range Nuclear Forces
			 Treaty of 1987 (INF);
		Whereas both countries retain several thousand nuclear
			 weapons, delivery systems, and supporting infrastructure at a cost of many
			 billions of dollars;
		Whereas the United States and the Russian Federation now
			 face different threats to their security since the end of the Cold War, notably
			 that of international terrorism;
		Whereas international terrorism, particularly the danger
			 posed by a terrorist entity acquiring a nuclear explosive device, requires that
			 the countries redouble efforts to prevent the proliferation of such devices and
			 the technology to produce them;
		Whereas since 1992, the Cooperative Threat Reduction (CTR)
			 program of assistance to the Russian Federation and certain other states of the
			 former Soviet Union, initiated under the leadership of Senators Sam Nunn and
			 Richard Lugar, has proven an effective and necessary tool to combat the
			 proliferation of weapons of mass destruction at a cost far below that of
			 maintaining such weapons;
		Whereas additional reductions in nuclear armaments of both
			 the United States and the Russian Federation, together with other nuclear
			 powers, will—
			(1)meet the objective of the eventual
			 elimination of nuclear weapons as prescribed in Article VI of the Treaty on the
			 Non-Proliferation of Nuclear Weapons and the vision of a nuclear-weapon-free
			 world of Presidents Reagan and Gorbachev at the Reykjavik Summit of
			 1986;
			(2)reduce the number of nuclear weapons
			 subject to diversion or theft by terrorist groups; and
			(3)eventually make available additional
			 funds in the range of tens of billions of dollars to further enhance
			 international security, reduce world poverty, and address the root causes of
			 international terrorism;
			Whereas the United States and the Russian Federation,
			 committed by international agreement as well as joint commitments by their
			 respective Presidents, will reduce nuclear armaments in coming years and will
			 encourage other countries to do likewise;
		Whereas the Task Force on Department of Energy
			 Nonproliferation Programs with Russia, commonly known as the Baker-Cutler Task
			 Force, recommended in its final report of January 10, 2001, significant
			 increases in the amounts of funding devoted to securing nuclear arsenals and
			 other weapons of mass destruction;
		Whereas the savings generated in the long term by
			 significant reduction of nuclear armaments will be appreciable, with estimates
			 as high as $13,000,000,000 annually, even in the face of the extra costs of
			 eliminating a large portion of the nuclear arsenals of both the Russian
			 Federation and the United States;
		Whereas on March 22, 2002, President George W. Bush stated
			 that We fight against poverty because hope is an answer to terror. We
			 fight against poverty because opportunity is a fundamental right to human
			 dignity. We fight against poverty because faith requires it and conscience
			 demands it. We fight against poverty with a growing conviction that major
			 progress is within our reach.;
		Whereas the 2002 National Security Strategy of the United
			 States of America, issued by the White House, noted that a world where
			 some live in comfort and plenty, while half of the human race lives on less
			 than $2 per day, is neither just nor stable. Including all of the world’s poor
			 in an expanding circle of development and opportunity is a moral imperative and
			 one of the top priorities of U.S. international policy;
		Whereas the final report of the National Commission on
			 Terrorist Attacks Upon the United States (more commonly known as the 9/11
			 Commission Report), issued on July 22, 2004, recommended that a comprehensive
			 U.S. strategy to counter terrorism should include policies that encourage
			 development, more open societies, and opportunities that improve the lives of
			 families and enhance prospects for their children’s futures;
		Whereas addressing the needs of the very poor in the
			 world, particularly children, reduces a source of international tension and
			 local despair that contribute to terrorist initiatives;
		Whereas despite significant progress worldwide in reducing
			 child mortality rates over time, the State of the World’s Children 2008: Child
			 Survival, released by UNICEF in January 2008, reports that 9,700,000 children
			 under the age of 5 die every year, most from preventable and treatable
			 causes;
		Whereas investing in the health and nutrition of children
			 and their mothers is a sound economic decision and one of the surest ways for a
			 country to set its course toward a better future;
		Whereas international health experts estimate that an
			 additional $5,000,000,000 a year in global assistance for proven child survival
			 interventions could save the lives of 6,000,000 young children each
			 year;
		Whereas in sub-Saharan Africa, UNICEF and other
			 organizations estimate that scaling up a minimum package of existing
			 interventions delivered through effective, community-based health services
			 could cut the region’s child mortality rate by 30 percent, and the maternal
			 mortality rate by 15 percent, at an estimated annual cost of $1,000 per life
			 saved;
		Whereas the United States supports child survival programs
			 to meet the needs of children in poor countries through its contributions to
			 international organizations and support for bilateral and multilateral
			 programs;
		Whereas according to the United Nations World Food
			 Program, more than 300,000,000 children suffer from chronic hunger, and an
			 estimated 121,000,000 of these children, two-thirds of whom are girls, do not
			 attend school;
		Whereas providing nutritious meals in schools has proven
			 to be one of the most effective strategies to increase school attendance and
			 enrollment, particularly among girls, decrease the incidence of hunger and
			 malnutrition in school-age children, and help create literate, self-sustaining,
			 and healthy societies;
		Whereas the United States supports programs to address
			 chronic hunger and malnutrition and promote universal education among
			 adolescent and school-age children;
		Whereas the World Food Programme and the Food and
			 Agricultural Organization of the United Nations estimate that an additional
			 $5,000,000,000 annually in global assistance for school feeding and other food
			 supports could eliminate hunger and malnutrition among the world’s school-age
			 children; and
		Whereas Americans consistently rank child survival and
			 ending hunger in poor countries as a top priority of United States foreign
			 assistance: Now, therefore, be it
		
	
		1.Short titleThis resolution may be cited as the
			 Global Security Priorities Resolution.
		2.Sense of the
			 HouseIt is the sense of the
			 House of Representatives that—
			(1)the President
			 should continue both negotiations with other countries and unilateral
			 initiatives to achieve further reductions in nuclear arms to minimum
			 levels;
			(2)the President
			 should agree to the verifiable reduction of deployed nuclear weapons of both
			 the United States and the Russian Federation to equal levels of 1,000, and a
			 total nuclear inventory of not more than 3,000, by the year 2015;
			(3)the Cooperative
			 Threat Reduction (Nunn-Lugar) Program should be enhanced and extended to third
			 countries who request it as a truly cooperative, equally funded program between
			 the United States and the Russian Federation to assist in the reduction and
			 elimination of nuclear weapons throughout the world and to establish an
			 environment of assurance that nuclear explosive material will not and cannot be
			 diverted into the hands of terrorists; and
			(4)the funds saved
			 through nuclear arms reductions should be used for cooperative threat reduction
			 and to alleviate those problems in the world affecting children and families
			 that can contribute to the support for international terrorism,
			 including—
				(A)as a first
			 priority, allocating funds annually to extend the Nunn-Lugar Program at a rate
			 of at least an additional $500,000,000 per year, and increased as warranted, to
			 dismantle remaining weapons, establish verifiable safeguards, and improve
			 accounting and physical security;
				(B)increasing United
			 States contributions to such programs as the Global Partnership Against the
			 Spread of Weapons and Materials of Mass Destruction and the Global Threat
			 Reduction Initiative by an additional $2,500,000,000 annually over a period of
			 5 years, if and when it can be demonstrated that these programs can usefully
			 absorb these funds;
				(C)in addition to
			 funds already available for such purposes, providing an additional
			 $5,000,000,000 over a period of 5 years to enhance child survival in the
			 world’s most needy countries, by scaling up implementation of integrated
			 packages of high-impact and low-cost health and nutrition interventions at the
			 community level; and
				(D)in addition to
			 funds already available for such purposes, providing an additional
			 $1,500,000,000 annually over a period of 5 years for programs under title II of
			 Public Law 480 (Food for Peace) and the George McGovern-Robert Dole
			 International Food for Education and Child Nutrition Program, specifically for
			 programs targeted at reducing the incidence of child hunger and increasing
			 child nutrition and educational opportunities.
				
